         Case 1:18-cr-00120-SPW Document 5 Filed 04/18/19 Page 1 of 2



BRYAN T. DAKB
Assistant U.S. Attorney
U.S. Attorney's Office
James F. Battin U.S. Courthouse
3601 Second Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
E-mail: Bryan.Dake@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 UNITED STATES OF AMERICA,                  CR 18.120-BLG.SPW

                        Plaintiff,

           vs.                              PETITION FOR WRIT OF
                                            HABEAS CORPUS (For
 VICTOR ELVIN LOPEZ,                        Prosecution)

                        Defendant.




      The United States of America, represented by Assistant United States

Attorney Bryan T. Dake petitions the Court to issue a Writ of Habeas Corpus

directing Josh McQuillan, Warden of Montana State Prison and Rod Ostermiller,
         Case 1:18-cr-00120-SPW Document 5 Filed 04/18/19 Page 2 of 2



United States Marshal for the District of Montana, to bring victor Elvin Lopez

before the Court at the following time and place:

      9:00 a.m. on May 24,2019
      United States Magistrate Court
      Billings, Montana

The presence of Victor Elvin Lopez is needed for him to appear to the indictment

charging him with conspiracy to possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. $ 846, and possession with intent to

distribute methamphetamine, in violation of   2l   U.S.C. $ 841 (a)(1).

      Victor Elvin Lopez is currently housed at the Carbon County Jail in Red

Lodge, MT and therefore cannot appear before this Court unless this Writ is issued.




      DATED this 18th day of April, 2019.

                                       KIJRT G. ALME
                                       United States Attorney

                                         d.r'


                                       Assistant U.S. Attomey




                                         2
